DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Patent Application Publication 2014/0117331).
Regarding claim 1, Kim et al disclose an organic electroluminescent compound1 represented by the following formula 1:
    PNG
    media_image2.png
    153
    286
    media_image2.png
    Greyscale


X represents O, S, or CR11R12 [see paragraphs 0018 and 0028, wherein the X1 of Kim et al, reproduced herein, is equivalent to X in the claimed compound];
R1 to R4, each independently, represent hydrogen, deuterium, a halogen, a cyano, a substituted or unsubstituted (C1-C30)alkyl, a substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl, a substituted or unsubstituted (C3-C30)cycloalkyl, a substituted or unsubstituted (C1-C30)alkoxy, a substituted or unsubstituted tri(C6-C30)alkylsilyl, a substituted or unsubstituted di(C1-C30)alkyl(C6-C30)arylsilyl, a substituted or unsubstituted (C1-C30)alkyldi(C6-C30)arylsilyl, a substituted or unsubstituted tri(C6-C30)arylsilyl, a substituted or unsubstituted mono- or di(C1-C30)alkylamino, a substituted or unsubstituted mono- or di(C6-C30)arylamino, or a substituted or unsubstituted (C1-C30)alkyl(C6-C30)arylamino [see paragraphs 0018 and 0028]; wherein, at least one of R1 to R4 represents a substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl, or a substituted or unsubstituted mono- or di(C6-C30)arylamino, with the proviso that at least one of R1 to R4 does not 2, IA-33, IA-44, IA-55 of Kim et al];
R11 and R12, each independently, represent a substituted or unsubstituted (C1-C30)alkyl, a substituted or unsubstituted (C6-C30)aryl, or a substituted or unsubstituted (3- to 30-membered)heteroaryl; or are linked to each other to form a substituted or unsubstituted, mono- or 
a and d, each independently, represent an integer of 1 to 4; b and c, each independently, represent an integer of 1 or 2 [see formulae IA-1 through IA-5]; and
the heteroaryl contains at least one heteroatom selected from B, N, O, S, Si and P [see paragraph 0029].
Regarding claim 2, Kim et al disclose the organic electroluminescent compound according to claim 1, furthermore wherein R1 to R4, each independently, represents hydrogen, deuterium, a substituted or unsubstituted mono- or di-(C6-C25)arylamino, a substituted or unsubstituted (C6-C25)aryl selected from phenyl, biphenyl, terphenyl, naphthyl, binaphthyl, phenylnaphthyl, naphthylphenyl, fluorenyl, phenylfluorenyl, benzofluorenyl, dibenzofluorenyl, phenanthrenyl, phenylphenanthrenyl, anthracenyl, indenyl, triphenylenyl, pyrenyl, tetracenyl, perylenyl, chrysenyl, naphthacenyl, fluoranthenyl, and spirobifluorenyl, or a substituted or unsubstituted (5- to 25-membered)heteroaryl selected from furyl, thiophenyl, pyrrolyl, imidazolyl, pyrazolyl, thiazolyl, thiadiazolyl, isothiazolyl, isoxazolyl, oxazolyl, oxadiazolyl, triazinyl, tetrazinyl, triazolyl, tetrazolyl, furazanyl, pyridyl, pyrazinyl, pyrimidinyl, and pyridazinyl, and a fused ring-type heteroaryl such as benzofuranyl, benzothiophenyl, isobenzofuranyl, dibenzofuranyl, dibenzothiophenyl, benzimidazolyl, benzothiazolyl, benzoisothiazolyl, benzoisoxazolyl, benzoxazolyl, isoindolyl, indolyl, benzoindolyl, indazolyl, benzothiadiazolyl, quinolyl, isoquinolyl, cinnolinyl, quinazolinyl, quinoxalinyl, carbazolyl, benzocarbazolyl, dibenzocarbazolyl, phenoxazinyl, phenothiazinyl, phenanthridinyl, benzodioxolyl, and dihydroacridinyl [see paragraph 0018; see also formulae IA-2, IA-3, IA-4, IA-5 of Kim et al, reproduced infra];
X, R11 to R12, a, b, c, and d are as defined in claim 1. 
Kim et al disclose the organic electroluminescent compound according to claim 1, furthermore wherein the substituents of the substituted alkyl, the substituted aryl(ene), the substituted heteroaryl(ene), the substituted cycloalkyl, the substituted alkoxy, the substituted trialkylsilyl, the substituted dialkylarylsilyl, the substituted alkyldiarylsilyl, the substituted triarylsilyl, the substituted mono- or di-alkylamino, the substituted mono- or di-arylamino, the substituted alkylarylamino, and the substituted mono- or polycyclic, alicyclic or aromatic ring in R1 to R4, R11 to R12, each independently, are at least one selected from the group consisting of deuterium; a halogen; a cyano; a carboxyl; a nitro; a hydroxyl; a (C1-C30)alkyl; a halo(C1-C30)alkyl; a (C2-C30)alkenyl; a (C2-C30)alkynyl; a (C1-C30)alkoxy; a (C1-C30)alkylthio; a (C3-C30)cycloalkyl; a (C3-C30)cycloalkenyl; a (3- to 7-membered)heterocycloalkyl; a (C6-C30)aryloxy; a (C6-C30)arylthio; a (5- to 30-membered)heteroaryl unsubstituted or substituted with a (C1-C30)alkyl or a (C6-C30)aryl; a (C6-C30)aryl unsubstituted or substituted with a (C6-C30)aryl, a (5- to 30-membered)heteroaryl, or mono- or di-(C6-C30) arylamino; a tri(C1-C30)alkylsilyl; a tri(C6-C30)arylsilyl; a di(C1-C30)alkyl(C6-C30)arylsilyl; a (C1-C30)alkyldi(C6-C30)arylsilyl; an amino; a mono- or di- (C1-C30)alkylamino; a mono- or di- (C6-C30)arylamino unsubstituted or substituted with a (C1-C30)alkyl; a (C1-C30)alkyl(C6-C30)arylamino; a (C1-C30)alkylcarbonyl; a (C1-C30)alkoxycarbonyl; a (C6-C30)arylcarbonyl; a di(C6-C30)arylboronyl; a di(C1-C30)alkylboronyl; a (C1-C30)alkyl(C6-C30)arylboronyl; a (C6-C30)aryl(C1-C30)alkyl; and a (C1-C30)alkyl(C6-C30)aryl [see paragraph 0018; see also formulae IA-2, IA-3, IA-4, IA-5 of Kim et al, reproduced infra].
Regarding claim 4, Kim et al disclose an electron buffer material comprising the organic electroluminescent compound according to claim 1 [see paragraph 0065].
Regarding claim 5, Kim et al disclose an electron transport material comprising the organic electroluminescent compound according to claim 1 [see paragraph 0065].
Kim et al disclose an organic electroluminescent device comprising the organic electroluminescent compound according to claim 1 [see, for example, the Abstract].

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Patent Application Publication 2013/0099208).
Regarding claim 1, Lee et al disclose an organic electroluminescent compound6 represented by the following formula 1:
    PNG
    media_image2.png
    153
    286
    media_image2.png
    Greyscale

wherein
X represents O, S, or CR11R12 [see paragraphs 0018 and 0028, wherein the X1 of Lee et al, reproduced below, is equivalent to X in the claimed compound];
R1 to R4, each independently, represent hydrogen, deuterium, a halogen, a cyano, a substituted or unsubstituted (C1-C30)alkyl, a substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl, a substituted or unsubstituted (C3-C30)cycloalkyl, a 1 to R4 represents a substituted or unsubstituted (C6-C30)aryl, a substituted or unsubstituted (3- to 30-membered)heteroaryl, or a substituted or 1 to R4 does not represent a triphenylenyl [see paragraph 0022; see also formulae 1A7, 1B8, 1C9, 1D10 of Lee et al];
11 and R12, each independently, represent a substituted or unsubstituted (C1-C30)alkyl, a substituted or unsubstituted (C6-C30)aryl, or a substituted or unsubstituted (3- to 30-membered)heteroaryl; or are linked to each other to form a substituted or unsubstituted, mono- or polycyclic, (C3-C30) alicyclic or aromatic ring, whose carbon atom(s) may be replaced with at least one heteroatom selected from nitrogen, oxygen and sulfur;
a and d, each independently, represent an integer of 1 to 4; b and c, each independently, represent an integer of 1 or 2 [see formulae 1A-1D]; and
the heteroaryl contains at least one heteroatom selected from B, N, O, S, Si and P [see paragraph 0046].
Regarding claim 2, Lee et al disclose the organic electroluminescent compound according to claim 1, furthermore wherein R1 to R4, each independently, represents hydrogen, deuterium, a substituted or unsubstituted mono- or di-(C6-C25)arylamino, a substituted or unsubstituted (C6-C25)aryl selected from phenyl, biphenyl, terphenyl, naphthyl, binaphthyl, phenylnaphthyl, naphthylphenyl, fluorenyl, phenylfluorenyl, benzofluorenyl, dibenzofluorenyl, phenanthrenyl, phenylphenanthrenyl, anthracenyl, indenyl, triphenylenyl, pyrenyl, tetracenyl, perylenyl, chrysenyl, naphthacenyl, fluoranthenyl, and spirobifluorenyl, or a substituted or unsubstituted (5- to 25-membered)heteroaryl selected from furyl, thiophenyl, pyrrolyl, imidazolyl, pyrazolyl, thiazolyl, Lee et al, reproduced infra];
X, R11 to R12, a, b, c, and d are as defined in claim 1. 
Regarding claim 3, Lee et al disclose the organic electroluminescent compound according to claim 1, furthermore wherein the substituents of the substituted alkyl, the substituted aryl(ene), the substituted heteroaryl(ene), the substituted cycloalkyl, the substituted alkoxy, the substituted trialkylsilyl, the substituted dialkylarylsilyl, the substituted alkyldiarylsilyl, the substituted triarylsilyl, the substituted mono- or di-alkylamino, the substituted mono- or di-arylamino, the substituted alkylarylamino, and the substituted mono- or polycyclic, alicyclic or aromatic ring in R1 to R4, R11 to R12, each independently, are at least one selected from the group consisting of deuterium; a halogen; a cyano; a carboxyl; a nitro; a hydroxyl; a (C1-C30)alkyl; a halo(C1-C30)alkyl; a (C2-C30)alkenyl; a (C2-C30)alkynyl; a (C1-C30)alkoxy; a (C1-C30)alkylthio; a (C3-C30)cycloalkyl; a (C3-C30)cycloalkenyl; a (3- to 7-membered)heterocycloalkyl; a (C6-C30)aryloxy; a (C6-C30)arylthio; a (5- to 30-membered)heteroaryl unsubstituted or substituted with a (C1-C30)alkyl or a (C6-C30)aryl; a (C6-C30)aryl unsubstituted or substituted with a (C6-C30)aryl, a (5- to 30-membered)heteroaryl, or mono- or di-(C6-C30) arylamino; a tri(C1-C30)alkylsilyl; a tri(C6-C30)arylsilyl; a di(C1-C30)alkyl(C6-C30)arylsilyl; a (C1-C30)alkyldi(C6-C30)arylsilyl; an amino; a mono- or di- (C1-C30)alkylamino; a mono- or di- (C6-C30)arylamino unsubstituted or substituted with a (C1-C30)alkyl; a (C1-Lee et al, reproduced infra].
Regarding claim 5, Lee et al disclose an electron transport material comprising the organic electroluminescent compound according to claim 1 [see paragraph 0064].
Regarding claim 6, Lee et al disclose an organic electroluminescent device comprising the organic electroluminescent compound according to claim 1 [see, for example, the Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    168
    279
    media_image1.png
    Greyscale

        2
    PNG
    media_image3.png
    201
    292
    media_image3.png
    Greyscale

        3
    PNG
    media_image4.png
    174
    296
    media_image4.png
    Greyscale

        4
    PNG
    media_image5.png
    167
    323
    media_image5.png
    Greyscale

        5
    PNG
    media_image6.png
    216
    287
    media_image6.png
    Greyscale

        6
    PNG
    media_image7.png
    183
    268
    media_image7.png
    Greyscale
, wherein A is a substituted or unsubstituted aromatic ring as disclosed in paragraph 0012
        7
    PNG
    media_image8.png
    211
    279
    media_image8.png
    Greyscale

        8
    PNG
    media_image9.png
    238
    264
    media_image9.png
    Greyscale

        9
    PNG
    media_image10.png
    254
    262
    media_image10.png
    Greyscale

        10
    PNG
    media_image11.png
    219
    265
    media_image11.png
    Greyscale